 



Exhibit 10.1
(1) Challenger Group Limited
(2) MENA Oil Drilling Company Limited
(3) Venture Capital Bank B.S.C.(c)
(4) the Individuals listed on Schedule 2 hereof
(5) Bronco MENA Investments LLC
-and-
(6) Challenger Limited
 
SHAREHOLDERS’ AGREEMENT
relating to
Challenger Limited
 

 



--------------------------------------------------------------------------------



 



CONTENTS

         
1. DEFINITIONS
    2    
2. COMPLETION
    4    
3. MANAGEMENT OF THE COMPANY
    4    
4. BOARD OF DIRECTORS
    4    
5. BUDGETS AND INFORMATION
    6    
6. MATTERS REQUIRING CONSENT
    8    
7. WORKING CAPITAL
    10    
8. COVENANTS BY THE COMPANY
    11    
9. DISTRIBUTION POLICY
    11    
10. PREEMPTIVE RIGHTS
    11    
11. TRANSFER OF SHARES
    12    
12. TAG-ALONG
    15    
13. DRAG-ALONG
    15    
14. DEEMED SALE NOTICES
    17    
15. CHANGE OF CONTROL OF CHALLENGER GROUP
    19    
16. THE OPTION PLAN
    20    
17. REGISTRATION RIGHTS
    20    
18. TERMINATION
    21    
19. CONFIDENTIALITY
    22    
20. ADDITIONAL COVENANTS BY THE PARTIES
    22    
21. REPRESENTATIONS AND WARRANTIES
    23    
22. TERMINATION OF EXISTING AGREEMENTS
    25    
23. NO PARTNERSHIP
    25    
24. ASSIGNMENT
    25    
25. AMENDMENT AND WAIVER
    26    
26. NOTICES
    26  

2



--------------------------------------------------------------------------------



 



         
27. INVALIDITY
    26    
28. EXECUTION
    26    
29. COSTS
    26    
30. ENTIRE AGREEMENT
    27    
31. THIRD PARTY RIGHTS
    27    
32. GOVERNING LAW AND ARBITRATION
    27    
33. OBLIGATION OF FAMILY MEMBERS
    28  

3



--------------------------------------------------------------------------------



 



     THIS SHAREHOLDERS’ AGREEMENT (this “Agreement”) is made as a deed on
January 4, 2008.
     BETWEEN
     (1) CHALLENGER GROUP LIMITED, registered in Bermuda under company number
38486, whose registered office is at Clarendon House, 2 Church Street, P.O. Box
HM 1022, Hamilton HM DX, Bermuda (“Challenger Group”);
     (2) THE INDIVIDUALS whose names are set forth on Schedule 2 hereof (the
“Family Members”);
     (3) MENA OIL DRILLING COMPANY LIMITED, registered in the Isle of Man under
company number 118091C, whose registered office is at Skanco Court, Cooil Road,
Braddan, Isle of Man IM2 2SR (“MENA Company”);
     (4) VENTURE CAPITAL BANK B.S.C.(C), a closed joint stock company
incorporated under the laws of the Kingdom of Bahrain, whose registered office
is at P.O. Box 11755, Manama, Kingdom of Bahrain (the “VC Bank,” and together
with MENA Company, “MENA”);
     (5) BRONCO MENA INVESTMENTS LLC, a limited liability company organized
under the laws of the State of Delaware, United States of America, whose office
is at 16217 N. May Avenue, Oklahoma City, Oklahoma, 73013, United States of
America (“Bronco”); and
     (6) CHALLENGER LIMITED, a company registered in the Isle of Man under
company number 55967, with registered office at 2nd Floor, Sixty Circular Road,
Douglas, Isle of Man IMI 1SA (the “Company”).
BACKGROUND
     A. The Company is a private limited company registered by shares.
     B. Challenger Group, MENA Company and VC Bank held Shares in the Company
prior to the entering into of this Agreement and shall continue to hold Shares
in the Company in accordance with Schedule 1.
     C. The Family Members, MENA Company and the Company have entered into a
Shareholders’ Agreement dated 20 October 2006 (the “Original Agreement”)
governing their relationship as shareholders in the Company.
     D. Bronco has agreed to subscribe for new Shares in the Company upon terms
and subject to the conditions set out in the Subscription Agreement to be
entered into on or prior to the date of this Agreement.
     E. It is a condition to the completion of the subscription of the Shares
pursuant to the Subscription Agreement that the Existing Shareholders and the
Family Members terminate the Original Agreement, and certain other agreements
between the parties, and that the Existing Shareholders, the Family Members and
the Company enter into this Agreement with Bronco.
     F. The Company, the Existing Shareholders, the Family Members and Bronco
wish to organise their relationship as shareholders of the Company upon and
subject to the terms and conditions set forth in this Agreement.

1



--------------------------------------------------------------------------------



 



1. DEFINITIONS
     1.1 In this Agreement unless the context requires otherwise:
     “Affiliate” of a person means (i) a person that, directly or indirectly,
through one or more intermediaries, controls or is controlled by or is
controlled by a person that controls, such person, (ii) any trust or estate in
which such person has a beneficial interest or as to which such person serves as
a trustee or in another fiduciary capacity, or (iii) any spouse, parent or
lineal descendent of such person. As used in this definition, “control” means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies, whether through ownership of securities,
partnership or other ownership interests, by contract or otherwise.
     “Ancillary Agreements” means the Subscription Agreement, the Repurchase
Agreement, the Services Agreement, the Consulting Agreement, and any other
document contemplated thereby, with the exception of this Agreement.
     “BD Director(s)” means one or more Directors designated by Bronco in
accordance with clause 4.
     “Board” means the board of directors of the Company from time to time.
     “Business” means the business of providing contract oil and gas land
drilling and workover services, and any other lawful business operations,
carried on by the Company.
     “Business Day” means a day on which clearing banks are open for business in
the Isle of Man, the Kingdom of Bahrain and banking institutions are open for
business in Oklahoma City, Oklahoma.
     “CG Director(s)” means one or more Directors designated by Challenger Group
in accordance with clause 4.
     “Compensation Committee” means the committee of the Board established in
accordance with clause 4.11.
     “Consulting Agreement” means that certain Management Services Agreement to
be entered into on or prior to the date of this Agreement by and between an
Affiliate of Bronco and the Company in relation to the management and operation
of the Company.
     “Controlling Interest” in relation to a person, means the ownership by that
person and his or its Affiliates of Shares carrying the right to more than fifty
percent (50%) of the total number of votes which may be cast at a general
meeting of the shareholders of the Company.
     “Completion” means the date on which each of the conditions set forth in
clause 2 have been satisfied or waived by the appropriate party hereto.
     “Directors” means the members of the Board and “Director” means any one of
them.
     “Electronic Transmission” means a form of communication that (i) does not
directly involve the physical transmission of paper, (ii) creates a record that
may be retained, retrieved, and reviewed by the recipient, and (iii) may be
directly reproduced in paper form by the recipient through an automated process.

2



--------------------------------------------------------------------------------



 



     “Existing Shareholders” means Challenger Group, MENA Company, and VC Bank.
     “Existing Shares” means the Shares in the Company held by the Existing
Shareholders immediately prior to the consummation of the transactions
contemplated by the Subscription Agreement and the Repurchase Agreement, as set
forth on Schedule 1.
     “Family Members” means the individuals set out in Schedule 2.
     “FCPA” means the U.S. Foreign Corrupt Practices Act of 1977, as amended.
     “Government Official” means (i) any official or employee or agent of any
government (including, but not limited, to the government of Libya) or any
federal, regional or local department, agency, state-owned or otherwise
controlled enterprise or corporation, or other instrumentality thereof, (ii) any
official or employee or agent of a public international organization, or
(iii) any official or employee or agent of a political party or candidate for
political office.
     “Group” means the Company and its subsidiaries (if any) from time to time
and as set out in the corporate structure at Schedule 3.
     “MOD Director(s)” means one or more Directors designated by MENA Company in
accordance with clause 4.1.
     “Option Plan” means the customary stock option plan to be adopted by the
Company pursuant to clause 16.
     “person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability partnership or
company, firm, joint venture, association, joint-stock company, estate, trust,
unincorporated organization, entity, labor union or other governmental or
regulatory body or entity, whether foreign or domestic.
     “Policy” means the Company’s policy on ethical business practices and
compliance with all applicable anti-bribery and corruption laws and regulations,
as amended from time to time.
     “Repurchase” means the use of Bronco’s cash contribution pursuant to the
Subscription Agreement to fund a pro rata repurchase pursuant to the Repurchase
Agreement of certain of the Existing Shares held by the Existing Shareholders in
accordance with Schedule 1.
     “Repurchase Agreement” means that certain Repurchase Agreement to be
entered into on or prior to the date of this Agreement by and between Challenger
Group, MENA Company, VC Bank and the Company in relation to the Repurchase.
     “Services Agreement” means that certain Master Services Agreement to be
entered into on or prior to the date of this Agreement by and between an
Affiliate of Bronco and the Company in relation to the operation of certain of
the Company’s drilling rigs.
     “Shareholders” means Challenger Group, MENA Company, VC Bank, and Bronco
and such other investors who acquire or subscribe for Shares after the date of
this Agreement. Except as otherwise provided herein, for purposes of this
Agreement, MENA Company and VC Bank shall be treated as a single Shareholder. At
the time any person ceases to hold any Shares, such person shall no longer be a
Shareholder for the purposes of this Agreement.
     “Shares” means the shares of capital stock of the Company.

3



--------------------------------------------------------------------------------



 



     “Shari’ah Compliant” means compliant with the principles of Shari’ah law as
determined by the Shari’ah Supervisory Board of VC Bank.
     “Subscription Agreement” means an agreement to be entered into on or prior
to the date of this Agreement by and among Bronco, the Company, Challenger Group
and the Family Members pursuant to which Bronco has agreed to subscribe for
Shares.
     “Transfer” means any sale, pledge, or other transfer, whether voluntary,
involuntary, by gift, by operation of law, court order, or otherwise.
     1.2 Reference to any statute or statutory provision includes a reference to
that statute or statutory provision as from time to time amended, extended or
re-enacted.
     1.3 Reference to any gender includes the other genders and words denoting
the singular include the plural and vice versa.
     1.4 Unless the context requires otherwise, reference to a clause, section,
article, paragraph or schedule is to a clause, section, article, paragraph or
schedule (as the case may be) of or to this Agreement.
     1.5 The headings in this Agreement are for ease of reference only and shall
not affect its construction or interpretation.
     1.6 Words and expressions defined in the Subscription Agreement shall have
the same meaning when used in this Agreement.
2. COMPLETION
     Completion shall occur upon the Closing (as defined in the Subscription
Agreement).
3. MANAGEMENT OF THE COMPANY
     3.1 Each of the Shareholders agrees to take all necessary actions to ensure
compliance with the provisions of this Agreement, including without limitation,
to use its best efforts to cause the Directors designated by such Shareholder to
be present at any and all Board meetings.
     3.2 Each of the Shareholders agrees that the Company shall enter into
Ancillary Agreements as contemplated by the Subscription Agreement.
     3.3 The Shareholders agree that the Board shall have full power to perform
any act in pursuance of the Business in accordance with the provisions hereof,
subject to (a) the restrictions set out in the applicable law; (b) those matters
set out in this Agreement which are expressly reserved to the decision of the
Shareholders.
4. BOARD OF DIRECTORS
     4.1 The business and affairs of the Company shall be managed by and under
the supervision of the Board. Unless and until otherwise determined by the
approval of all Shareholders, upon Completion the number of Directors shall be
eight (8). Each of the Shareholders shall vote all of the Shares now or
hereafter registered in its name in favor of and in order to (i) elect as
Directors of the Company each of the persons designated by each of the other
Shareholders in accordance with this clause 4.1, (ii) to continue to vote for
the persons so designated from time to time by the other

4



--------------------------------------------------------------------------------



 



Shareholders, (iii) to remove any such person so designated by a Shareholder in
accordance with the request of such Shareholder, and (iv) to elect any successor
designated by such Shareholder upon the removal, resignation, or unavailability
of any Director designated by any Shareholder in accordance with this clause
4.1, from the date hereof until the termination of this Agreement. In
furtherance of the foregoing, each Shareholder agrees to vote its Shares to
promptly call a meeting of the Board and/or of the Shareholders of the Company
as necessary to facilitate the prompt election or removal of Directors and to
take or cause to be taken all such other actions as may be necessary or
desirable to effect the intent of this provision as promptly as practicable. The
provisions of this clause 4.1 shall constitute the granting of proxies by each
Shareholder to each other Shareholder for the purposes of ensuring compliance
with the provisions of this clause 4.1, which proxies are coupled with an
interest and shall be irrevocable for the term of this Agreement. It is agreed
and understood that monetary damages would not adequately compensate an injured
party for the breach of this clause 4.1 by any party, that this clause 4.1 shall
be specifically enforceable, and that any breach or threatened breach of this
clause 4.1 shall be the proper subject of a temporary or permanent injunction or
restraining order. Further, each party hereto waives any claim or defense that
there is an adequate remedy at law for such breach or threatened breach. The
Shareholders shall be entitled to designate persons to serve as Directors as
follows:
     MENA Company, and its successors and assigns to whom Shares held by MENA
Company are Transferred pursuant to a Permitted Transfer, may collectively
designate a total of two (2) persons to serve as Directors and their alternates
by giving notice to the Company at its registered office. Such MOD Directors may
be designated for removal as Directors by MENA Company by giving notice to the
Company at its registered office and naming any other person whom MENA Company
wishes to designate to replace such Director;
     Challenger Group, and its successors and assigns to whom Shares held by
Challenger Group are Transferred pursuant to a Permitted Transfer, may
collectively designate a total of four (4) persons to serve as Directors and
their alternates by giving notice to the Company at its registered office. Such
CG Directors may be designated for removal as Directors by Challenger Group by
giving notice to the Company at its registered office and naming any other
person whom Challenger Group wishes to designate to replace such Director; and
     Bronco, and its successors and assigns to whom Shares held by Bronco are
Transferred pursuant to a Permitted Transfer, may collectively designate a total
of two (2) persons to serve as Directors and their alternates by giving notice
to the Company at its registered office. Such BD Directors may be designated for
removal as Directors by Bronco by giving notice to the Company at its registered
office and naming any other person whom Bronco wishes to designate to replace
such Director.
     4.2 Any Shareholder designating for removal any Director(s) designated by
it shall be responsible for, and shall indemnify the Company against, any claim
by those Directors for unfair or wrongful dismissal arising out of his removal
from office.
     4.3 The Company shall enter into an indemnification agreement with each of
the Directors on or prior to the date of this Agreement. Such indemnification
agreement shall indemnify and hold harmless each of the Directors against any
liability, loss, damage, claim or expense (including reasonable and properly
documented out-of-pocket legal fees and expenses) and fines or penalties of
whatever nature arising out of or in connection with a Director’s activities as
a member of the Board, except to the extent such liability, loss, damage, claim
or expense is caused by the fraud, gross negligence or wilful misconduct of a
Director.

5



--------------------------------------------------------------------------------



 



     4.4 Board meetings shall be held not less than four (4) times a year,
except that a Director may at any time call a Board meeting by giving at least
seven (7) Business Days’ written notice to the Company and each other Director
to enable the meeting to be convened.
     4.5 The Board shall elect a Director to serve as chairman of the Board at
all meetings of the Board. The Director elected as chairman of the Board shall
not have any additional voting power by virtue of being elected chairman.
     4.6 All Board meetings shall be held at a location convenient to the
Directors, acting reasonably.
     4.7 The quorum for holding Board meetings shall consist of three
(3) Directors one of which shall be an MOD Director, one of which shall be a BD
Director and one of which shall be a CG Director or their respective alternates.
     4.8 Any alternate Director may attend a meeting of the Board in lieu of any
Director elected by the same Shareholder who elected such alternate Director.
     4.9 A resolution in writing (which may be on one or more identical
documents) signed by all Directors shall be as valid and effective as if it had
been passed at a duly convened Board meeting.
     4.10 Travel expenses and any other reasonable expenses incurred by the
Directors or their alternates in attending meetings of the Board shall be
reimbursed by the Company in accordance with the policies adopted by the Board
from time to time.
     4.11 The Board shall establish a Compensation Committee. The Compensation
Committee, and any other committees created by the Board, shall be comprised of
at least three (3) Directors and each of MENA Company, Challenger Group and
Bronco shall be entitled to appoint at least one of its Directors to serve on
such committee. The Compensation Committee shall approve senior management’s
compensation, review bonus plans and approve all equity awards pursuant to the
Option Plan or otherwise.
     4.12 The Company shall acquire and maintain key person life insurance
(which shall be Shari’ah Compliant for as long as MENA is a Shareholder) on
select senior management in an amount and on such other terms as are
satisfactory to the Board. Any proceeds of such policies shall be payable to the
Company and shall be used in any manner deemed appropriate by the Board.
     4.13 The rights of a Shareholder pursuant to this clause 4 shall cease with
respect to such Shareholder at such time as such Shareholder owns less than 5%
of the issued and outstanding Shares of the Company.
5. BUDGETS AND INFORMATION
     5.1 Information Rights. The Company shall:
          5.1.1 prepare and submit to each Shareholder, as soon as practicable,
but in any event, within sixty (60) calendar days after the end of each fiscal
year of the Company, consolidated balance sheets of the Company and its
subsidiaries, as of the end of such fiscal year, and the consolidated statements
of income and consolidated statements of cash flows of the Company and its
subsidiaries for such year, prepared in accordance with International Financial
Reporting Standards (“IFRS”), all in reasonable detail and audited by
independent public accountants of international standing selected by the
Company;

6



--------------------------------------------------------------------------------



 



          5.1.2 prepare and submit to each Shareholder, as soon as practicable,
but in any event, within thirty (30) calendar days after the end of each of the
first three (3) quarters of each fiscal year of the Company, consolidated
balance sheets of the Company and its subsidiaries as of the end of such
quarter, and consolidated statements of income and consolidated statements of
cash flows of the Company and its subsidiaries for such quarter, prepared in
accordance with IFRS, all in reasonable detail and reviewed by independent
accountants of international standing selected by the Company;
          5.1.3 prepare and submit to each Shareholder, as soon as practicable,
but in any event, within thirty (30) calendar days after the end of each
calendar month that is not a one of the four calendar months completing a
quarter of each fiscal year of the Company, an unaudited consolidated statement
of income for the Company and its subsidiaries as of the end of such month, and
consolidated statements of income and consolidated statements of cash flows of
the Company and its subsidiaries for such month, all in reasonable detail;
          5.1.4 prepare and submit to each Shareholder, as soon as practicable,
but in any event, within thirty (30) calendar days after the end of each fiscal
year of the Company, an annual review, a capital budget, and a business plan as
approved by the Board for the Company’s next fiscal year, prepared on a monthly
basis, including balance sheets and income statements for such months and, as
soon as prepared, any other budgets or revised budgets prepared by the Company;
          5.1.5 prepare and submit to each Shareholder monthly executive
summaries of the Company’s activities within thirty (30) days after the end of
each month;
          5.1.6 the financial statements called for in this clause 5.1 shall
include (i) an instrument executed by the President and Chief Financial Officer
of the Company and certifying that such financial statements were prepared in
accordance with IFRS consistently applied with prior practice for earlier
periods (with the exception of footnotes that may be required by IFRS) and
fairly present the financial condition of the Company and its results of
operations on a consolidated basis for the period specified, subject to year-end
audit adjustments, and (ii) a report of the Chief Financial Officer and
President of the Company analyzing all material variations from the
then-applicable operating plan from the corresponding period;
          5.1.7 supply such other financial information relating to the
financial condition, business, prospects or corporate affairs of the Company as
the Shareholder or any assignee of the Shareholder may from time to time
request; and
          5.1.8 supply to each Shareholder within thirty (30) days of request
such regular management and financial information as they may from time to time
reasonably require.
     5.2 Visitation and Inspection. The Company shall permit each Shareholder,
at such Shareholder’s expense, to visit and inspect the Company’s and its
subsidiaries’ properties, to examine their books of account and records and to
discuss the Company’s affairs, finances and accounts with its officers, all at
such reasonable times as may be requested by a Shareholder. The provisions of
this clause 5.2 shall not be in limitation of any rights which any Shareholder
may have with respect to the books and records of the Company and its
subsidiaries, or to inspect their properties or discuss their affairs, finances
or accounts, under applicable law.
     5.3 Audit Rights and Certifications. In the event that Bronco has a
reasonable basis to believe that the Company or any of the Existing Shareholders
have taken or failed to take any action in violation of the representations and
warranties of the Company and the Existing Shareholders under this Agreement or
that may otherwise subject Bronco or any of its Affiliates (or any of their
officers, directors, employees or agents) to liability under the FCPA, Bronco
shall have the right, upon written notice and at Bronco’s expense, to conduct an
investigation and audit of the Company or the Existing

7



--------------------------------------------------------------------------------



 



Shareholders. The Company and the Existing Shareholders shall cooperate fully
with such investigation, provided that the investigation is reasonable in scope,
method, nature and duration. At the request of Bronco, the Company and the
Existing Shareholders shall provide, and cause each of its directors, officers,
employees, agents, contractors or other representatives with direct involvement
in the operations of the Company, a written certification of compliance with the
Policy and any of the representations and warranties of the Company and the
Existing Shareholders under this Agreement, in a form reasonably satisfactory to
Bronco.
          5.3.1 Disclosure Controls and Procedures. Within a reasonable period
of time after Completion, the Company shall (and the Shareholders shall cause
the Company to): (a) establish and maintain disclosure controls and procedures
designed to ensure that material information relating to the Company and its
subsidiaries is made known to the Company’s management, including its principal
executive officer and its principal financial officer or persons performing
similar functions, to allow timely decisions regarding required disclosure;
(b) establish and maintain a system of internal control over financial reporting
under the supervisions of the Company’s principal executive and financial
officers sufficient to provide reasonable assurance regarding the reliability of
the Company’s financial reporting and the preparation of the Company’s financial
statements for external purposes in accordance with IFRS, including, without
limitation, policies and procedures that (i) pertain to maintenance of records
that in reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Company and its subsidiaries, (ii) provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with IFRS, and that receipts
and expenditures of the Company and its subsidiaries are being made only in
accordance with authorizations of management and directors of the Company, and
(iii) provide reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of the Company’s or its
subsidiary’s assets that could have a material effect on the financial
statements; (c) adopt and implement the Policy; (d) establish and maintain
internal policies, procedures and controls that are reasonably designed to
detect and deter violations of the laws and regulations preventing public or
commercial bribery, and (e) adopt appropriate policies, procedures and controls
to ensure that its agents, representatives and subcontractors understand and
comply with the terms and conditions of the Policy and the abovementioned laws
and regulations preventing public or commercial bribery. The policies,
procedures and controls to be adopted by the Company shall satisfy international
standards as determined by the auditors of Bronco. Specifically, the Policy to
be adopted by the Company shall, at a minimum, include all such standards
required to assure that Bronco complies with its obligations under the FCPA. The
Company agrees to comply with the provisions of the Policy in connection with
the acquisition, operation or maintenance of the Company’s assets and business,
the transactions contemplated by this Agreement and by any of the Ancillary
Agreements.
6. MATTERS REQUIRING CONSENT
     6.1 The Shareholders agree that, without the prior written consent of any
two of Challenger Group, MENA Company, and Bronco (or at such time as only two
of Challenger Group, MENA Company, and Bronco remain as Shareholders of the
Company, both of the remaining parties), the Company shall not, except as
contemplated herein or specifically approved pursuant to any Ancillary
Agreement:
          6.1.1 change or alter any of the Company’s constitutional documents,
including the memorandum and articles of association, this Agreement and the
Ancillary Agreements;
          6.1.2 authorise the creation, issue or allotment of shares of any
class having relative rights or preferences superior to or on a parity with the
shares in the Company or grant any option, warrant, pre-emption or other right
over any of the Company’s shares or any other security, except pursuant to the
Option Plan;

8



--------------------------------------------------------------------------------



 



          6.1.3 increase or decrease the registered or authorized share capital
of the Company;
          6.1.4 purchase or redeem any shares of the Company, other than
pursuant to the Repurchase or existing or future agreements between the Company
and its officers, employees, directors or consultants that have been approved in
accordance with this clause 6.1, that provide for the repurchase of Shares upon
the occurrence of certain events, such as termination of services;
          6.1.5 take any action that reclassifies any outstanding Shares into
shares having preferences superior to or on parity with the other shares in the
Company;
          6.1.6 transact a Deemed Liquidation (as defined herein) or other
transaction in which fifty percent or more of the voting power of the Company is
transferred;
          6.1.7 appoint or remove any directors or officers other than in
accordance with this Agreement or decrease or increase the Board beyond the
numbers provided for in this Agreement;
          6.1.8 cease to carry on the Business or make any material change in
the nature of the Business;
          6.1.9 do or permit or suffer to be done any act or thing whereby the
Company may be wound up (whether voluntarily or compulsorily);
          6.1.10 liquidate or dissolve the Company;
          6.1.11 declare or pay any dividend or otherwise make any distribution
on account of any of the Company’s shares or redeem, purchase or acquire the
Company’s own shares, other than pursuant to the Repurchase;
          6.1.12 enter into any transaction with an Affiliate of the Company;
          6.1.13 approve or adopt the Company’s annual budget or any
modifications to it;
          6.1.14 incur any material expenditure (including the payment of
executive and key employee compensation) or indebtedness not contained or
contemplated in the annual budget agreed by the Shareholders;
          6.1.15 appoint any new chief executive officer or chairman of the
Board or delegate any powers of the Board or the Directors;
          6.1.16 enter into any contract or transaction or arrangement which
obliges the Company to pay US$150,000 or more over the term of such contract,
transaction or arrangement, and where such contract, transaction or arrangement
is outside the then current budget of the Company;
          6.1.17 subscribe for, purchase, acquire or dispose of any shares,
securities, assets or debentures in any company or other body and procure that
no member of the Group shall engage in such activity;
          6.1.18 cause to be terminated any agreement which may be in place from
time to time between (a) the Company, on the one hand, and (b) MENA Company, VC
Bank or Bronco, on the other;
          6.1.19 enter into any new indebtedness or banking facilities or any
other arrangements which are not Shari’ah Compliant;

9



--------------------------------------------------------------------------------



 



          6.1.20 create any charge, mortgage, debenture, lien, pledge, security
or other encumbrance over the whole or any part of its undertaking, property and
assets;
          6.1.21 sell, lease, transfer or otherwise dispose of the whole of its
undertaking, property or assets, or any part which is substantial in relation to
its total undertaking, property and assets;
          6.1.22 hold any meeting of Shareholders or purport to transact any
business at any such meeting, or pass or seek to pass any resolution of
Shareholders other than in accordance with this Agreement;
          6.1.23 increase the number of Shares reserved for issuance under the
Company’s Option Plan or create any new equity incentive plan or benefit plan;
          6.1.24 alter the fiscal year-end of the Company for financial
reporting or tax purposes; or
          6.1.25 agree to do any of the above,
          and the Shareholders shall each duly exercise all such rights and
powers (direct or indirect as the case may be) so that any such matters which
are approved as aforesaid are duly implemented and given effect to by the
Company, whether through their direct or indirect holding of Shares in the
Company, their direct or indirect appointment of Directors, officers or
representatives or otherwise.
7. WORKING CAPITAL
     7.1 The cash subscription amount paid to the Company by Bronco pursuant to
the Subscription Agreement shall be used to fund the Repurchase pursuant to the
terms of the Repurchase Agreement.
     7.2 If the Company may require further finance to fund its projected cash
requirements under its business plan or new opportunities, the Directors on
behalf of the Company may, subject to any limitations imposed by them from time
to time and subject to matters requiring consent under clause 6.1, in a manner
that is Shari’ah Compliant as long as MENA is a Shareholder, borrow additional
sums from commercial banks on the most favourable terms available as to
repayment and security compatible with its needs, but shall not allow any
prospective lender the right to participate in the share capital of the Company
or otherwise in its business as a condition or term of any loan or advance.
     7.3 If at any time the Board determines that additional working capital is
required by the Company, it shall provide written notice to the Shareholders,
giving details of the amount of additional working capital and the purpose for
which it is required. In the event that all the Shareholders agree with the
Board that additional financing shall be obtained through a Shareholder’s loan,
then, unless otherwise agreed on a case-by-case basis, each Shareholder’s share
of such loan shall be in proportion to its registered shareholding in the
Company. Loans advanced by the Shareholders shall be repaid in accordance with
the terms agreed upon between the Shareholders and the Company.
     7.4 The Company shall offer each Shareholder the right to participate pro
rata in any equity financings (including stock appreciation rights, phantom
stock or similar rights) of any subsidiary of the Company or any entity created
by or spun-out from the Company.

10



--------------------------------------------------------------------------------



 



8. COVENANTS BY THE COMPANY
     8.1 The Company shall, so far as it lawfully may, be bound by and comply
with the terms and conditions of this Agreement insofar as the same relate to
the Company.
     8.2 The Company shall, during the term of this Agreement:
          8.2.1 carry on and conduct its affairs in a proper and efficient
manner;
          8.2.2 take such steps as are required to protect the Business and the
goodwill of the Business;
          8.2.3 maintain adequate comprehensive insurance from an
internationally recognized insurer covering all insurable assets of the Company
which shall name the Company as the beneficiary under such insurance policy,
which insurance shall be Shari’ah Compliant for so long as MENA is a
Shareholder;
          8.2.4 not make any payments in respect of any personal expenses of
Challenger Group or the Family Members or make any loans to a Shareholder or a
Family Member; and
          8.2.5 keep its books and accounts so as to reflect a true and fair
view of the financial and trading position of the Company.
9. DISTRIBUTION POLICY
     Within 90 days after the end of each taxable year of the Company in which
the Company has taxable income, upon the reasonable prior written request of
Bronco, cash distributions shall be made pro rata to all the Shareholders in
such an amount that Bronco’s pro rata share of each annual distribution is at
least equal to the sum of Bronco Drilling Company, Inc.’s consolidated U.S. tax
liability (including Bronco) arising, as it relates to the Company, solely in
respect of Bronco’s ownership of Shares for such taxable year (which tax
liability, for the purposes of this clause 9 shall be calculated to equal the
product of (1) Bronco’s share of the Company’s taxable income for such taxable
year, multiplied by (2) the combined maximum federal and applicable state and
local income tax rates applicable to individual taxpayers in the State of
Oklahoma for such taxable year (provided that such combined income tax rates
shall not exceed 35%) taking into account, if applicable, the deduction of, or
credit for, foreign, state, and local income taxes for federal income tax
purposes and whether any portion of such taxable income qualifies for the
reduced rates applicable to long term capital gains).
10. PREEMPTIVE RIGHTS
     10.1 Preemptive Right. Subject to the terms and conditions specified in
this clause 10, the Company hereby grants to each Shareholder a right to
subscribe for and purchase such Shareholder’s pro rata share, in whole or in
part, of issuances by the Company of any shares of, or securities convertible
into or exercisable for any shares of, any class of its or any of its
subsidiaries’ capital stock (“Future Shares”). For purposes of this clause 10, a
Shareholder’s “pro rata share” of Future Shares shall be a fraction, the
numerator of which is the number of Shares held by such Shareholder (assuming
full conversion and exercise of all outstanding convertible or exercisable
securities, immediately prior to the issuance of Future Shares) and the
denominator of which is the total number of Shares outstanding (assuming full
conversion and exercise of all outstanding convertible or exercisable
securities) immediately prior to the issuance of Future Shares. Each time the
Company proposes to offer any Future Shares, the Company shall first make an
offering of such Future Shares

11



--------------------------------------------------------------------------------



 



to each Shareholder in accordance with the following provisions:
          10.1.1 The Company shall deliver a notice (an “Offer Notice”) to each
Shareholder stating (i) the Company’s bona fide intention to offer such Future
Shares, (ii) the number of such Future Shares to be offered, and (iii) the price
and summary of the terms upon which it proposes to offer such Future Shares.
          10.1.2 Each Shareholder may elect to subscribe for and purchase, at
the price and on the terms specified in the Offer Notice, (i) up to such
Shareholder’s pro rata share of the Future Shares and (ii) such additional
number of the Future Shares as such Shareholder indicates it is willing to
purchase should the other Shareholders subscribe for less than their respective
pro rata Future Shares (for each Shareholder, the “Additional Portion”) by
notifying the Company in writing within fifteen (15) Business Days from the date
the Offer Notice is given by the Company.
          10.1.3 If the aggregate number of Future Shares subscribed for
pursuant to clause 10.1.2 above is less than the aggregate number of Future
Shares for which all Shareholders are entitled to subscribe, then each
Shareholder who has subscribed for an Additional Portion pursuant to
clause 10.1.2 above shall be entitled to purchase, in addition to such
Shareholder’s pro rata share, the Additional Portion subscribed for by such
Shareholder; provided, however, that if the Additional Portions subscribed for
by all Shareholders exceed the difference obtained by subtracting (x) the number
of Future Shares subscribed for by all Shareholders from (y) the aggregate
number of Future Shares for which all Shareholders are entitled to subscribe
(the “Available Additional Portion”), then each Shareholder who has subscribed
for an Additional Portion shall be entitled to purchase only that portion of the
Available Additional Portion as such Shareholder’s pro rata share bears to the
aggregate pro rata share for all Shareholders who subscribed for an Additional
Portion, subject to rounding by the Board to the extent it reasonably deems
necessary and equitable. To the extent that Future Shares are not purchased by
the Shareholders as provided in clause 10.1.2 and this clause 10.1.3, the
Company may, during the ninety (90) calendar days following the expiration of
the period provided in clause 10.1.2, offer the remaining unsubscribed portion
of such Future Shares to any person or persons at a price not less than and upon
terms no more favourable than those specified in the Offer Notice. If the
Company does not enter into an agreement for the sale of the Future Shares
within such period, or if such agreement is not consummated within thirty
(30) Business Days of the execution thereof, the right provided in this
clause 10 shall be deemed to be revived and such Future Shares shall not be
offered unless first reoffered to the Shareholders in accordance herewith.
          10.2 Exclusions. The right of first offer in this clause 10 shall not
be applicable to (i) the Shares issued to Bronco pursuant to the Subscription
Agreement, (ii) securities issued as a dividend or distribution proportionately
on all Shares; (iii) securities issued in connection with any share split of or
share dividend proportionately on all Shares; (iv) securities issued in
connection with a bonafide business acquisition of or by the Company (whether by
merger, consolidation, sale of assets, sale or exchange of shares or otherwise),
provided such acquisition is approved in accordance with the terms and
provisions of this Agreement; (v) securities validly issued pursuant to the
Option Plan; and (vi) securities issued upon the exercise of warrants or other
convertible securities outstanding as of the date hereof.
          10.3 No Adverse Effect. The exercise or non-exercise of the rights of
any Shareholder set forth in this clause 1010 to participate in one or more
purchases of Future Shares shall not adversely affect its rights to participate
in subsequent purchases of Future Shares.
11. TRANSFER OF SHARES
     11.1 Restriction on Transfer. During the term of this Agreement, all of the
Shares now owned or hereafter acquired by a Shareholder and all of the equity
interests of Challenger Group owned by the Family Members and each of their
respective successors and assigns (the “Founder Interests”) shall be subject to
the terms and conditions of this Agreement. No Transfer of Shares

12



--------------------------------------------------------------------------------



 



pursuant to this Agreement resulting in Challenger Group holding less than
thirty-five percent (35%) of the Shares of the Company may occur prior to 20
October 2010. Upon any Transfer of Shares or Founder Interests permitted
hereunder, that Transfer shall become effective and recognized only if: (i) the
person to whom the Transfer is to be made pays all expenses incurred by the
Company in connection with such Transfer, (ii) the person to whom the Transfer
is to be made executes a deed of adherence whereby that person or entity becomes
a party to this Agreement and becomes subject to the rights and obligations
arising under this Agreement, and executes such further instruments as the
Company may in its reasonable discretion request, (iii) the person to whom the
Transfer is to be made satisfies to the Company that the Transfer meets all
requirements for Transfers of Shares and/or Founder Interests under this
Agreement and any applicable agreement or law, and (iv) the person to whom the
Transfer is to be made and the proposed transferor present to the Company any
required share certificate or certificates with respect to the Shares or the
Founder Interests so being transferred (collectively, “Conditions to Transfer”).
Strict compliance shall be required with each and every provision of this
Agreement. No Transfer of the Shares or the Founder Interests shall be valid
unless it is made pursuant to the terms and conditions of this Agreement.
Notwithstanding the foregoing, (a) each Shareholder shall have the right to
Transfer, without compliance with the terms and conditions of this Agreement,
all or part of the Shares to an Affiliate of such Shareholder and (b) each
Family Member shall have the right to Transfer, without compliance with the
terms and conditions of this Agreement, all or part of the Founder Interests to
a corporation, partnership or other entity, provided such corporation,
partnership or other entity is wholly owned by an Affiliate of such Family
Member (each, a “Permitted Transfer”); provided, however, the person or entity
to whom a Permitted Transfer is made meets all of the Conditions to Transfer.
     11.2 Right of First Refusal and Co-Sale. In the event that a Shareholder or
any Family Member desires to Transfer (a “Transferring Holder”) any Shares or
Founder Interests, other than pursuant to a Permitted Transfer, and has received
a bona fide offer from an unaffiliated third party to buy such Shares or Founder
Interests, the Transferring Holder shall first notify the Company and each other
Shareholder in writing of the proposed sale or transfer (the “Transfer Notice”).
Each Transfer Notice shall contain all material terms of the proposed Transfer,
including, without limitation, a copy of the offer received, the name and
address of the prospective purchaser (or transferee), the purchase price and
terms of payment, the date and place of the proposed Transfer, and the number
and description of Shares or Founder Interests proposed to be Transferred by the
Transferring Holder (the “Offered Shares”). Notwithstanding the foregoing, the
term “Offered Shares” shall include Founder Interests only with respect to the
Company’s and Shareholders’ rights of first refusal as described in
clause 11.2.1.
          11.2.1 Right of First Refusal.
               11.2.1.1 Company’s Right of First Refusal. The Company, upon
approval by the disinterested members of the Board, shall have an option for a
period of twelve (12) days from the date the Transfer Notice is given to elect
to purchase the Offered Shares at the same price and subject to the same
material terms and conditions as described in the Transfer Notice (or terms and
conditions as similar as reasonably possible). The Company may exercise such
purchase option and, thereby, purchase all the Offered Shares by notifying the
Transferring Holder in writing before expiration of such twelve (12) day period
as to the number of such Offered Shares that it wishes to purchase. If the
Company gives the Transferring Holder notice that it desires to purchase such
Offered Shares, then payment for the Offered Shares shall be by check or wire
transfer, against delivery of the Offered Shares to be purchased at a place
agreed upon between the parties and at the time of the scheduled closing
therefor, which shall be no later than the later of (i) twenty-four (24) days
after the date the Transfer Notice is given or (ii) the date contemplated by the
Transfer Notice for the closing with the prospective third party transferee(s).
If the Company fails to purchase all of the Offered Shares by exercising the
right granted in this clause 11.2.1.1 within the period provided, the

13



--------------------------------------------------------------------------------



 



Company shall notify each Shareholder in writing (the “Additional Transfer
Notice”) and the Offered Shares shall be subject to the rights granted to the
Shareholders pursuant to this Agreement. The Additional Transfer Notice shall
include all of the information and certifications required in a Transfer Notice
and shall additionally identify the Offered Shares that the Company has declined
to purchase (the “Remaining Shares”).
               11.2.1.2 Shareholders’ Right of First Refusal. Each Shareholder
shall have an option for a period of twelve (12) days from the date the
Additional Transfer Notice is given to elect to purchase its pro rata share of
the Remaining Shares at the same price and subject to the same material terms
and conditions as described in the Additional Transfer Notice (or terms and
conditions as similar as reasonably possible). Each Shareholder may exercise
such purchase option and, thereby, purchase all (with any reallotments as
provided below) its pro rata share of the Remaining Shares, by notifying the
Transferring Holder and the Company in writing, before expiration of such twelve
(12) day period as to the number of such Remaining Shares that it wishes to
purchase (including any reallotment). For the purpose of the preceding sentence,
each Shareholder’s pro rata share shall be a fraction of the Remaining Shares,
the numerator of which shall be the number of Shares owned by such Shareholder
on the date of the Transfer Notice (assuming conversion of all securities then
outstanding that are convertible into common equity of the Company) and the
denominator of which shall be the total number of Shares held by all
Shareholders on the date of the Transfer Notice (assuming conversion of all
securities then outstanding that are convertible into common equity of the
Company). Each Shareholder electing to exercise the right to purchase its full
pro rata share of the Remaining Shares (a “Participating Shareholder”) shall
have a right of reallotment such that, if any other Shareholder fails to
exercise the right to purchase its full pro rata share of the Remaining Shares,
each such Participating Shareholder’s pro rata share shall be a fraction of the
Remaining Shares not previously purchased, the numerator of which shall be the
number of Shares owned by such Participating Shareholder on the date of the
Transfer Notice (assuming conversion of all securities then outstanding that are
convertible into common equity of the Company) and the denominator of which
shall be the total number of Shares held by all Participating Shareholders on
the date of the Transfer Notice (assuming conversion of all securities then
outstanding that are convertible into common equity of the Company). If a
Shareholder gives the Transferring Holder notice that it desires to purchase its
pro rata share of the Remaining Shares and, as the case may be, its reallotment,
then payment for the Remaining Shares shall be by check or wire transfer,
against delivery of the Remaining Shares to be purchased at a place agreed upon
between the parties and at the time of the scheduled closing therefore, which
shall be no later than the later of (i) twenty-four (24) days after the
Additional Transfer Notice is given or (ii) the date contemplated in the
Transfer Notice for the closing with the prospective third party transferee(s).
          11.2.2 Right to Transfer. To the extent that the Company and the
Shareholders have not exercised their respective rights of first refusal as to
the Offered Shares or the Remaining Shares, as applicable, within the time
periods specified in clause 11.2.1, then the Transferring Holder shall be free
to sell any such Shares or Founder Interests (as applicable) to such prospective
purchaser on the same terms and conditions as outlined in the Transfer Notice,
and provided that in the event such Shares or Founder Interests are not sold
within ninety (90) days of the date of the Transfer Notice, they shall once
again be subject to the rights of first refusal provided herein.
     11.3 Transfer Void. Notwithstanding the foregoing, any attempt by the
Transferring Holder to Transfer Shares or Founder Interests (or any interest
therein) in violation of this Agreement shall be void and the Company and
Challenger Group (as applicable) agree it will not effect such a Transfer nor
will it treat any alleged transferee(s) as a Shareholder of the Company or
equity member of Challenger Group (as applicable).
     11.4 No Adverse Effect. The exercise or non-exercise of the rights of the
Company or any Shareholder set forth in this clause 11 to participate in one or
more purchases or sales of Shares made

14



--------------------------------------------------------------------------------



 



by a Shareholder shall not adversely affect its rights to participate in
subsequent purchases or sales of Shares.
12. TAG-ALONG
     12.1 With the exception of Transfers of Shares expressly permitted by this
Agreement, no Transfer of Shares which would result, if made and registered, in
a person or persons acting in concert obtaining a Controlling Interest, will be
made or registered unless:
          12.1.1 an Approved Offer is made by the proposed transferee(s)
(“Buyer”); and
          12.1.2 the Buyer complies in all respects with the terms of the
Approved Offer at the time of completion of the sale and purchase of Shares
pursuant to it.
     12.2 For the purposes of these clauses 12 and 13:
          12.2.1 “Approved Offer” means an bona fide offer in writing served on
all Shareholders holding Shares (including the proposing transferor), offering
to purchase all the Shares held by such Shareholders (including any Shares which
may be allotted pursuant to the exercise or conversion of options, rights to
subscribe for or securities convertible into shares in existence at the date of
such offer) which:
               12.2.1.1 is stipulated to be open for acceptance for at least
fifteen (15) Business Days;
               12.2.1.2 offers the same or equivalent consideration for each
Share (whether in cash, securities or otherwise in any combination), provided
that a reduction, withholding or retention of consideration to take account of
tax payable or which might be payable by a Shareholder or by its employing
company in relation to the conversion of securities, the exercise of an option
over Shares and/or the disposal of Shares shall not prejudice the application of
this clause;
               12.2.1.3 includes an undertaking by or on behalf of the Buyer
that no other consideration, (whether in cash or otherwise) is to be received or
receivable by any Shareholder which, having regard to the substance of the
transaction as a whole, can reasonably be regarded as an addition to the price
paid or payable for the shares to be sold by such Shareholder, and that neither
the Buyer nor any person acting by agreement or understanding with it has
otherwise entered into more favourable terms or has agreed more favourable terms
with any other Shareholder for the purchase of Shares; and
               12.2.1.4 is on terms that the sale and purchase of Shares in
respect of which the offer is accepted will be completed at the same time.
13. DRAG-ALONG
     13.1 In the event that, following the date of this Agreement, a Change of
Control Transaction (as defined hereinafter) is approved by (i) the Board and
(ii) two of Challenger Group, MENA Company and Bronco (or in the event that one
of Challenger Group, MENA Company and Bronco no longer holds Shares, both of the
remaining parties), each Shareholder hereby agrees to consent to and vote all of
the Shares of the Company’s capital stock then held by such Shareholder in favor
of such Change of Control Transaction at any meeting of the Shareholders (or
action by written consent) called to consider the approval of such Change of
Control Transaction. In addition, if the Change of Control Transaction is
structured as (a) a merger, consolidation or share acquisition, each Shareholder
shall waive any dissenters’ rights, appraisal rights or similar rights in
connection with

15



--------------------------------------------------------------------------------



 



such transaction or (b) sale of Shares, each Shareholder shall agree to sell all
of his, her or its Shares and rights to acquire shares of the Company’s capital
stock on the terms and conditions approved by the Board and two of the three
Shareholders (or in the event that one of the three Shareholders no longer holds
Shares, both remaining Shareholders). “Change of Control Transaction” means
(i) the acquisition of the Company or subsidiary of the Company, if any, by
another entity or person by means of any transaction or series of related
transactions (including, without limitation, any merger, consolidation or other
form of reorganization in which outstanding shares of the Company are exchanged
for securities or other consideration issued, or caused to be issued, by the
acquiring entity or its subsidiary), unless the Company’s shareholders of record
as constituted immediately prior to such transaction or series of related
transactions will, immediately after such transaction or series of related
transactions hold at least a majority of the voting power of the surviving or
acquiring entity in the same relative proportions; (ii) a sale of all or
substantially all of the assets of the Company or of one or more direct or
indirect subsidiaries of the Company, which on a consolidated basis represent
substantially all of the assets of the Company; or (iii) the transfer of fifty
percent (50%) or more of the Company’s voting power. Should the provisions of
this clause 13.1 be construed to constitute the granting of proxies, such
proxies will be deemed coupled with an interest and shall be irrevocable for the
term of this Agreement. It is agreed and understood that monetary damages would
not adequately compensate an injured party for the breach of this clause 13.1 by
any party, that this clause 13.1 shall be specifically enforceable, and that any
breach or threatened breach of this clause 13.1 shall be the proper subject of a
temporary or permanent injunction or restraining order. Further, each party
hereto waives any claim or defense that there is an adequate remedy at law for
such breach or threatened breach.
     13.2 Notwithstanding the foregoing, in the event that an Approved Offer is
made at any time after 20 October 2009, MENA Company shall have the right (the
“MENA Drag Along Right”) to require all of the other Shareholders (the “Other
Shareholders”) to accept the Approved Offer in full, provided that the price per
Share of the Approved Offer is greater than an amount equal to an annualized
twenty-five percent (25%) simple rate of return per Share on the Shares held by
Bronco based on a cost of US$4.00 per Share (which cost per Share shall be
adjusted for any share dividend, share split or combination with respect to the
Shares). Notwithstanding the MENA Drag Along Right, whenever an Approved Offer
is made, and in the event that MENA Company wishes to proceed with the Approved
Offer, then prior to MENA Company’s exercise of the MENA Drag Along Right, the
Company shall have the right, exercisable within fifteen (15) days after the
date MENA Company has provided written notice to the Company and the Other
Shareholders of its intention to proceed with the Approved Offer, to purchase
all Shares then held by MENA Company from MENA Company at a price equal to the
price offered in the Approved Offer. If the Company has not exercised such right
within such fifteen (15) day period or if the Company notifies MENA Company that
it does not intend to exercise such right, whichever is earlier, then the Other
Shareholders shall have the right, exercisable within fifteen (15) days of such
date to purchase (or procure the purchase of) on a pro rata basis all of such
Shares held by MENA Company at a price equal to the price offered in the
Approved Offer. Each Other Shareholder electing to purchase its full pro rata
share of the Shares of MENA Company (a “Participating Buyer”) shall have a right
of reallotment such that, if any other Other Shareholder fails to exercise the
right to purchase its full pro rata share of the Shares of MENA Company, each
such Participating Buyer’s pro rata share shall be a fraction of the Shares of
MENA Company not previously purchased, the numerator of which shall be the
number of Shares owned by such Participating Buyer (assuming conversion of all
securities then outstanding that are convertible into common equity of the
Company) and the denominator of which shall be the total number of Shares held
by all Participating Buyers (assuming conversion of all securities then
outstanding that are convertible into common equity of the Company). If the
Other Shareholders have not exercised

16



--------------------------------------------------------------------------------



 



such right within such thirty (30) day period or if the Other Shareholders
notify MENA Company that they do not intend to exercise such right, whichever is
earlier, then MENA Company shall be entitled to exercise the MENA Drag Along
Right without restriction in accordance with the terms of this Agreement. If the
Company or the Other Shareholders have duly and properly exercised their rights
under this clause 13.2 as aforesaid and MENA Company fails to complete the sale
of its Shares to the Company or the Other Shareholders in accordance with this
clause 13.113.2, the Company or the Other Shareholders, or any persons so
authorized by the Board, may execute such share transfer form on behalf of MENA
Company together with any other documents necessary to give effect to the
transfer contemplated under this clause 13.2, provided that the Company or the
Other Shareholders remit the payment of the purchase price to MENA Company.
     13.3 The drag along right set forth in clause 13.1 may be exercised by the
service of notice to that effect on the Other Shareholders at the same time as,
or within five (5) Business Days following completion of the procedures set out
in clause 13.1. Such notice will be accompanied by all documents required to be
executed by the Other Shareholders to give effect to the relevant transfer.
     13.4 On the exercise of the drag along right set forth in clause 13.1 or
the MENA Drag Along Right in clause 13.2, each of the Other Shareholders will be
bound to accept the terms of the Change of Control Transaction offer or Approved
Offer, as applicable, in respect of its entire holding shares and to comply with
the obligations assumed by virtue of such acceptance.
     13.5 If any of the Other Shareholders fails to accept the Change of Control
Transaction offer or the Approved Offer or, having accepted such offer, fails to
complete the sale of any of its Shares pursuant to the Change of Control
Transaction offer or Approved Offer, or otherwise fails to take any action
required of it under the terms of the Change of Control Transaction offer or
Approved Offer, any persons so authorised by the Board may accept the offer on
behalf of the Other Shareholder in question, or undertake any action required
under the terms of the Offer on the part of the Other Shareholder in question.
In particular, such person may execute the necessary transfer(s) on that Other
Shareholder’s behalf; and against:
          13.5.1 receipt by the Company (on trust for such Other Shareholder) of
the consideration payable for the relevant shares (the receipt being a good
discharge to the Buyer, who will not be bound to see to the application of it);
and
          13.5.2 compliance by the Buyer and, where relevant, the Company with
all other terms of the Change of Control Transaction offer or the Approved
Offer, and deliver such transfer(s) to the Buyer (or its nominee). The Board
will then authorise registration of the transfer(s) and of the Buyer (or its
nominee) as the holder of the shares so transferred. After registration, the
title of the Buyer (or its nominee) as registered holder of such shares will not
be affected by any irregularity in, or invalidity of such proceedings, which
will not be questioned by any person. The Other Shareholder will in such a case
be bound to deliver up its certificate for its shares to the Company, or a
statutory declaration of loss (as appropriate) whereupon the Other Shareholder
will be entitled to receive the purchase price for such shares.
     13.6 Grant of Proxy. Should the provisions of this clause 13 be construed
to constitute the granting of proxies, such proxies shall be deemed coupled with
an interest and are irrevocable for the term of this Agreement. It is agreed and
understood that monetary damages would not adequately compensate an injured
party for the breach of this clause 13 by any party, that this clause 13 is
specifically enforceable, and that any breach or threatened breach of this
clause 13 shall be the proper subject of a temporary or permanent injunction or
restraining order. Further, each party hereto waives any claim or defense that
there is an adequate remedy at law for such breach or threatened breach.
14. DEEMED SALE NOTICES
     14.1 Any Shareholder having to transfer part or all of the Shares held by
him as a result of the bankruptcy of such Shareholder (a “Retiring Shareholder”)
shall first give a notice in writing (a

17



--------------------------------------------------------------------------------



 



“Sale Notice”) to the Company specifying the number of his Shares he wishes to
sell (the “Sale Shares”) which notice shall constitute the Company the agent of
the Retiring Shareholder for the sale of the Sale Shares at the Price
(determined in accordance with the provisions of clauses 14.2 and 14.3). If any
Retiring Shareholder attempts to transfer any shares held by him or transfer any
interest in any such shares without serving a Sale Notice on the Company then he
shall be deemed to have served a Sale Notice on the Company in respect of the
shares he was attempting to transfer or the shares in which he transferred the
interest (as the case may be).
     14.2 The term “Price” shall be the price specified by the Retiring
Shareholder in the Sale Notice or the Value (determined in accordance with
clause 14.3) (whichever shall be the lesser sum). If the Retiring Shareholder
shall not specify a price in the Sale Notice, the Price shall be the Value
(determined as aforesaid).
     14.3 Immediately following service of the Sale Notice, the Company shall
instruct the Company’s auditors appointed at that time to certify the fair value
of the Sale Shares (the “Value”) calculated on the basis of a sale of shares in
a going concern between a willing seller and a willing purchaser without
discount for minority holdings or premium for majority holdings (as at the date
of the Sale Notice) and not having regard to the fact that the transferability
of the Sale Shares is restricted by this Agreement. The Company, the
Shareholders and the Directors shall render all such assistance and provide all
such documentation and other information to the auditors as may be necessary and
the Company shall use its best endeavours to procure from the auditors the
issuance of a certificate of the Value (a “Valuation Certificate”) as soon as
reasonably possible and in any event not more than fourteen (14) days from the
date of the Sale Notice. In certifying the Value the auditors shall act as
experts and not as arbitrators and save in the case of manifest error their
decision shall be final and binding upon the parties and the costs of the
auditors in the preparation of the Valuation Certificate shall be borne by the
Company save where the Retiring Shareholder is responsible for the auditors’
fees in accordance with the provisions of clause 14.4.
     14.4 On receipt of the Valuation Certificate the Company shall send a copy
of the same to the Retiring Shareholder who shall be entitled to withdraw the
Sale Notice by notice in writing to the Company within seven days of his receipt
of the Valuation Certificate provided that he gives an undertaking in a form
acceptable to the Directors to be responsible for the auditors’ fees incurred in
the preparation of the Valuation Certificate. On the expiry of seven (7) days
the Company shall serve a notice on all the other Shareholders (an “Offer
Notice”) specifying the Price determined in accordance with clauses 14.2 and
14.3 and each such Shareholder’s proportional entitlement to the Sale Shares
calculated as nearly as may be in the same proportion as the nominal amount of
each such Shareholders existing holding of Shares regardless of class bears to
the aggregate nominal amount of all existing Shares held by all other
Shareholders, and specifying the period during which the offer for sale of the
Sale Shares shall remain open, which shall be not less than fourteen (14) days
nor more than twenty-eight (28) days from the date of the Offer Notice. The
Offer Notice shall also invite each such Shareholder to state in his reply the
number of additional Shares (if any) in excess of his proportional entitlement
which he desires to purchase.
     14.5 If the Shareholders do not all accept the offer in respect of their
respective proportions in full, the Sale Shares not so accepted shall be used to
satisfy the claims for additional Sale Shares and if there are insufficient such
Shares to satisfy all the claims for additional Sale Shares then such Shares
shall be offered to each such Shareholder making a claim for additional Sale
Shares in the same proportion (as nearly as may be) as the proportion that the
aggregate nominal amount of such Shareholder’s Shares bears to the aggregate
nominal amount of all the Shares held by the Shareholders making claims for
additional Sale Shares provided that no Shareholder shall be required to take
more Sale Shares than he shall have applied for.

18



--------------------------------------------------------------------------------



 



     14.6 If the Company shall find purchasing Shareholders in respect of all or
any of the Sale Shares in accordance with the procedure set out in clauses 14.1
to 14.5 it shall give notice thereof to the Retiring Shareholder and the
Retiring Shareholder and the purchasing Shareholders shall thereupon become
bound to complete the sale and purchase of the Sale Shares within fourteen
(14) days.
     14.7 Save where the Retiring Shareholder has withdrawn the Sale Notice
pursuant to the provisions of clause 14.4 or if the Company shall not find
purchasing Shareholders for all of the Sale Shares in accordance with the
procedure set out in clauses 14.1 to 14.5 or if through no default of the
Retiring Shareholder the purchase of any of the Sale Shares is not completed
within the time period specified in clause 14.6 the Retiring Shareholder shall
be at liberty at any time thereafter to transfer such of the Sale Shares as were
not accepted by purchasing Shareholders or in respect of which the sale was not
completed (as the case may be) to any person he may wish provided that such sale
is completed at the Price or any higher or (subject to clause 14.8) lower price
and that otherwise the terms of the sale are no more favourable to the purchaser
than those rejected by the remaining Shareholders.
     14.8 No Sale Shares shall be sold at a lower price than the Price or on
more favourable terms than those set out in the Offer Notice without the
Retiring Shareholder first serving a further Sale Notice upon the Company
specifying such more favourable terms (if any) and/or such lower price as the
price at which such Sale Shares are offered and the provisions of articles 14.1
to 14.5 shall apply mutatis mutandis to such further Sale Notice save that there
shall be no requirement to obtain a Valuation Certificate the Price shall be
such lower price and the Offer Notice shall specify any such more favourable
terms as the terms applying to the offer for sale of the Sale Shares.
     14.9 In the event of the Retiring Shareholder failing to carry out the sale
of any of the Sale Shares to purchasing Shareholders in accordance with the
provisions of this clause 14 the Directors may authorise some person to execute
a transfer of the Sale Shares in favour of the purchasing Shareholders and the
Company may give a good receipt for the purchase price of such Sale Shares and
may register the purchasing Shareholders as holders thereof and issue to them
certificates for the same whereupon the purchasing Shareholders shall become
indefeasibly entitled thereto. The Retiring Shareholder shall in such case be
bound to deliver up his certificate for the Sale Shares to the Company whereupon
the Retiring Shareholder shall be entitled to receive the purchase price which
shall in the meantime be held by the Company on trust for the Retiring
Shareholder but without interest. If such certificate shall comprise any Shares
which the Retiring Shareholder has not become bound to transfer as aforesaid the
Company shall issue to the Retiring Shareholder a balance certificate for such
Shares.
     14.10 With the written consent of all the Shareholders the provisions
contained in this clause 14 or any part thereof may be waived or varied in
relation to any proposed transfer of Shares.
15. CHANGE OF CONTROL OF CHALLENGER GROUP
     15.1 Change of Control. So long as either Bronco or MENA Company (or each
of their Affiliates) hold Shares and the restrictions set forth in clause 11
hereof are applicable to the Shareholders, each of Challenger Group and each
Family Member hereby covenants that it will not, without approval of the
Shareholders (excluding Challenger Group), transact:
          15.1.1 an acquisition of Challenger Group by another entity by means
of a transaction or series of related transactions (including, without
limitation, any merger, consolidation or other form of reorganization in which
outstanding equity interests of Challenger Group are exchanged for securities or
other consideration issued, or caused to be issued, by the acquiring entity or
subsidiary (each, a “CG Change of Control Transaction”) unless Challenger
Group’s equity

19



--------------------------------------------------------------------------------



 



holders of record as constituted immediately prior to such CG Change of Control
Transaction will, immediately after such CG Change of Control Transaction hold
at least a majority of the voting power of the surviving or acquiring entity in
the same relative proportions;
          15.1.2 a sale of substantially all of the assets of Challenger Group;
or
          15.1.3 any other transaction or transactions which result, directly or
indirectly, in fifty percent (50%) or more of the voting power of Challenger
Group being transferred to any other person.
     15.2 Further Issuances. Notwithstanding clause 15.1, Challenger Group
agrees that it shall not issue any additional shares or other equity securities
of Challenger Group for as long as either Bronco or MENA Company holds Shares
and the restrictions set forth in clause 11 hereof are applicable to any of the
Shareholders. It is agreed and understood that monetary damages would not
adequately compensate an injured party for the breach of this clause 15 by any
party, that this clause 15 is specifically enforceable, and that any breach or
threatened breach of this clause 15 shall be the proper subject of a temporary
or permanent injunction or restraining order. Further, each party hereto waives
any claim or defense that there is an adequate remedy at law for such breach or
threatened breach.
16. THE OPTION PLAN
     16.1 The Company may adopt the Option Plan for the benefit of the
Directors, employees and consultants of the Company, subject to approval by the
Board and the Compensation Committee.
     16.2 The total number of shares of capital stock of the Company reserved
for issuance to Directors, employees or consultants of the Company pursuant to
the Option Plan shall not exceed two percent (2%) of the share capital of the
Company on a fully-diluted post-Completion basis, including the Repurchase.
     16.3 The options granted pursuant to the Option Plan shall be approved by
the Board and the Compensation Committee thereof and will be subject to vesting
in four equal instalments on the anniversary of the date of grant.
     16.4 Any shares acquired through the Option Plan shall be subject to such
typical restrictions on transferability as the Board and the Compensation
Committee thereof may determine.
17. REGISTRATION RIGHTS
     17.1 In the event of a Qualified IPO, the Shareholders shall have equal
rights in relation to the registration of the Shares in such Qualified IPO and
each Shareholder may participate pro rata in such Qualified IPO.
     17.2 At any time after the earlier to occur of (a) a Qualified IPO, or
(b) the third anniversary of the date of this Agreement, Bronco may by written
notice to the Company request that the Company file a registration statement or
international equivalent registration or listing for the sale of all or any
portion of the Shares then owned by Bronco. Upon receipt of such notice, the
Company shall use its commercially reasonable efforts to (i) cause, as promptly
as practicable and, in any event, within thirty (30) days after receipt of such
notice, such Shares to be registered or listed on a “national securities
exchange”, a “designated offshore securities market” (as such terms are defined
from time to time under the U.S. securities laws), or such other internationally
recognized exchange, and (ii) if Bronco so requests in its notice, to engage an
underwriter selected by the Company and reasonably acceptable to Bronco, to
conduct such offering. The Shareholders shall be permitted to participate in

20



--------------------------------------------------------------------------------



 



any such registration on the same terms as Bronco on a pro rata basis, provided,
however, that should the underwriter for the offering (to the extent applicable)
advise that not all of the Shares requested to be included in the offering can
be sold at a price acceptable to Bronco, Bronco shall be entitled to include all
of the Shares that it requested to be included in the offering and the other
Shareholders shall be entitled to include such number of their Shares as the
underwriter advises may also be sold at such price. The Company shall not be
obligated to effect more than two (2) such registrations pursuant to this clause
17.2.
     17.3 In the event the Company or any Shareholder intends to register Shares
of the Company for an offering, each Shareholder shall have the right to include
its Shares in such offering on a pro rata basis. The Company or the relevant
Shareholder, as the case may be, shall provide the other Shareholders with a
minimum of thirty (30) days’ prior written notice of any such proposed offering.
     17.4 The Company agrees to bear and to pay or cause to be paid promptly
upon request all expenses related to the Company’s performance of or compliance
with the registration rights in this clause 17, including, without limitation,
(a) all registration and filing fees and expenses, (b) all fees and expenses in
connection with the qualification of the shares for offering and sale, and
(c) all expenses relating to the preparation, printing, distribution and
reproduction of each registration statement required to be filed hereunder, each
prospectus included therein or prepared for distribution pursuant hereto, each
amendment or supplement to the foregoing, the certificates representing the
shares and all other documents relating hereto. Each Shareholder agrees to pay
its pro rata share of all sales fees, commissions and underwriting discounts
attributable to the sale of such shares.
     17.5 Unless otherwise provided for under this clause 17, the Company shall
not grant registration rights to any holder of the Company’s Shares that would
allow such holder to make a demand for registration or listing that could result
in such offering occurring prior to a registration or listing pursuant to clause
17.2, would reduce the amount of Shares that a Shareholder would be entitled to
include in an offering pursuant to clause 17.2 or is otherwise superior to or
inconsistent with the rights granted to the Shareholders pursuant to this
Agreement, without the prior approval of all of the Shareholders.
18. TERMINATION
     18.1 This Agreement shall terminate upon the earliest to occur of any one
of the following events (and do not apply to any Transfer in connection with
such event);
          18.1.1 the consummation on or through the facilities of a “national
securities exchange”, a “designated offshore securities market” (as such terms
are defined from time to time under the U.S. securities laws), or such other
internationally recognized exchange of a firm commitment underwritten offer and
sale of Shares for the account of the Company to the public at a price per Share
greater than an amount equal to an annualized twenty-five percent (25%) simple
rate of return per Share based on a cost of US$4.00 per Share (which cost per
Share shall be adjusted for any share dividend, share split or combination with
respect to the Shares) from the date of this Agreement (a “Qualified IPO”); or
          18.1.2 a liquidation, dissolution or winding up of the Company,
including (X) the acquisition of the Company by another entity by means of any
transaction or series of related transactions (including, without limitation,
any merger, consolidation or other form of reorganization in which outstanding
shares of the Company are exchanged for securities or other consideration
issued, or caused to be issued, by the acquiring entity or its subsidiary)
(each, a “Merger Transaction”) that results in the transfer or acquisition of at
least a majority of the Company’s voting power, (Y) a Merger Transaction, unless
the Company’s shareholders of record as constituted

21



--------------------------------------------------------------------------------



 



immediately prior to such Merger Transaction will, immediately after such Merger
Transaction hold at least a majority of the voting power of the surviving or
acquiring entity in the same relative proportions, or (Z) a sale of all or
substantially all of the assets of the Company by means of any transaction or
series of related transactions (collectively, a “Deemed Liquidation”),
provided, however, that the registration rights in clause 17, the
confidentiality obligations in clause 19 and clauses 23 through 33 shall survive
any termination of this Agreement pursuant to clause 19.1.
     18.2 This Agreement shall terminate in respect of any Shareholder if at any
time, as a result of a valid transfer of Shares made in accordance and in full
compliance with this Agreement, that Shareholder holds no Shares, but without
prejudice to any rights which any other party may have against that Shareholder
prior to termination.
19. CONFIDENTIALITY
     19.1 Except as may be required by law or any governmental or regulatory
body, none of the parties shall divulge to any person, or use or exploit for any
purpose, any trade secrets or confidential information or any technical,
operational, administrative, financial or business information relating to the
other Shareholders and/or the Company, which the relevant Shareholder or the
Company may have obtained as a result of the negotiation or entering into of
this Agreement.
     19.2 Each Shareholder hereto acknowledges it is aware (and that its
representatives or Affiliates who are apprised of this matter have been advised)
of the United States securities laws, including, without limitation, Section
10(b) of the Securities Exchange Act of 1934, as amended, and Rule 10b-5
thereunder, and that such laws prohibit, among other things, such Shareholder,
its representatives, Affiliates and any person that has received material
non-public information about another Shareholder (which for purposes of this
clause 19.2, shall include material non-public information about the Company),
from purchasing or selling securities of the other Shareholder or from
communicating such information to any person under circumstances under which
such other person may be expected to purchase or sell securities to the other
Shareholder; therefore, each Shareholder (other than Bronco), the Company, and
each of their Affiliates covenant that it shall not divulge any such information
to any other person under any such circumstances or, for its own or any other
person’s account, purchase or otherwise engage in any transaction in the
securities of Bronco and any of its Affiliates without the prior written
approval of both Bronco and legal counsel to Bronco.
     19.3 The restriction in clause 19.1 shall continue to apply after the
termination of this Agreement without limit in point of time, but shall cease to
apply to information or knowledge which may properly come into the public domain
through no fault of the restricted party. The restriction in clause 19.2 shall
continue to apply after the termination of this Agreement until such time as a
party so restricted ceases to have material non-public information about the
Company, any Shareholder, or any of their respective direct or indirect parent
companies or subsidiaries.
20. ADDITIONAL COVENANTS BY THE PARTIES
     20.1 Each Shareholder covenants with the others that so long as this
Agreement remains in force and effect it will:
          20.1.1 be just and true to the others and act in good faith;
          20.1.2 promptly execute and expedite all such documents as are
required in respect of this Agreement;

22



--------------------------------------------------------------------------------



 



          20.1.3 promptly notify the others of all or any matters coming to its
notice which may affect the Company or the Business;
          20.1.4 use and exercise the votes controlled by it at all meetings of
the Company in order to ensure the observance of the terms and the spirit of
this Agreement;
          20.1.5 work towards a mutually beneficial and advantageous exit
strategy including without limitation an initial public offering of the
Company’s shares; and
          20.1.6 generally do all things necessary to give effect to this
Agreement.
21. REPRESENTATIONS AND WARRANTIES
     21.1 Shareholders; Family Members. Each Shareholder and each Family Member
hereby represents and warrants to the other Shareholders hereto as follows:
          21.1.1 Such Shareholder or Family Member (as applicable) has the full
right, power and authority to enter into, execute, deliver and perform this
Agreement, and such Shareholder’s officers or agents executing and delivering
this Agreement are duly authorized to do so, and this Agreement does not breach
or contravene the charter or other constituent documents of such Shareholder or
any agreement, law or regulation to which such Shareholder or Family Member is a
party or by which it is bound.
          21.1.2 This Agreement has been duly and validly executed, issued and
delivered and constitutes the legal, valid and binding obligation of such
Shareholder or Family Member, enforceable against such Shareholder or Family
Member in accordance with its terms.
          21.1.3 The certificates representing Shares owned by such Shareholder
will bear the legends referenced in this Agreement, and such Shares will not be
offered, sold, or transferred in the absence of registration or exemption under
applicable securities laws.
          21.1.4 Schedule 4 to this Agreement accurately sets forth such
Shareholder’s holding of Shares as of the date hereof.
          21.1.5 If such Shareholder is an Existing Shareholder, such
Shareholder has legal and beneficial ownership of, good and marketable title to,
the Shares owned by it as set forth on Schedule 1, free and clear of any and all
liens, options, covenants, conditions, restrictions, and other encumbrances
(other than those set forth in this Agreement or the Original Agreement).
     21.2 The Company. The Company hereby represents and warrants to the
Shareholders and the Family Members as follows:
          21.2.1 The Company has the full right, power and authority to enter
into, execute, deliver and perform this Agreement, and its officers or agents
executing and delivering this Agreement are duly authorized to do so, and this
Agreement does not breach or contravene the charter or other constituent
documents of the Company or any agreement, law or regulation to which it is a
party or by which it is bound.
          21.2.2 This Agreement has been duly and validly executed, issued and
delivered and constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.

23



--------------------------------------------------------------------------------



 



          21.2.3 The certificates representing the Shares will bear the legends
referenced in this Agreement, and such Shares will not be offered, sold, or
transferred in the absence of registration or exemption under applicable
securities laws.
          21.2.4 Schedule 4 to this Agreement accurately sets forth each
Shareholder’s holding of Shares of capital stock of the Company as of the date
hereof.
          21.2.5 Each of the representations and warranties of the Company in
the Ancillary Agreements are true and correct as of the date hereof.
     21.3 Anti-bribery and Corruption Representations. The Shareholders and the
Company hereby represent and warrant, jointly and severally, to each other as
follows:
     21.3.1 Except as otherwise set forth on Schedule 22.3.1, and in connection
with the acquisition, operation or maintenance of any of the Company’s assets
and business, the transactions contemplated by this Agreement and by any of the
Ancillary Documents:
               21.3.1.1 The Company and the Shareholders have not, and to their
actual knowledge, their respective shareholders, officers, directors, employees,
agents, subcontractors, Affiliates or any other person or entity acting on their
behalf have not, made, offered or authorized, are not aware of and will not
make, offer or authorize, any payment, loan or gift of anything of value to a
Government Official for purposes of influencing any act, decision, or omission
of any Government Official or for securing any improper advantage for any person
(such as, without limitation, a decision of a Government Official to award a
contract or to grant preferential tax treatment).
               21.3.1.2 The Company and the Shareholders have not, and to their
actual knowledge, their respective shareholders, officers, directors, employees,
agents, subcontractors, Affiliates or any other person or entity acting on their
behalf have not, made, offered or authorized, are not aware of and will not
make, offer or authorize any payment, loan or gift of anything of value to any
person while knowing or having reasons to suspect that any part of such offer,
payment, loan or gift will be given or offered to a Government Official for
purposes of influencing any act, decision, or omission of any Government
Official or for securing any improper advantage for any person (such as, without
limitation, a decision of a Government Official to award a contract or to grant
preferential tax treatment).
               21.3.1.3 The Company and the Shareholders have not, and to their
actual knowledge, their respective shareholders, officers, directors, employees,
agents, subcontractors, Affiliates or any other person or entity acting on their
behalf have not, made, offered or authorized, are not aware of and will not
make, offer or authorize, any payment, loan or gift of anything of value to a
Government Official or to any other person in violation of any applicable
statue, law or regulation of any government or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
          21.3.2 Except as otherwise set forth on Schedule 22.3.2,
               21.3.2.1 The Company maintains and will continue to maintain
accurate and reasonably detailed books, records and accounts which fairly and
accurately reflect all transactions and dispositions of assets. The Company’s
books, records and accounts do not contain and will not contain any false or
misleading entries, and there are no, and there will be no, undisclosed or
unrecorded accounts related to the Company.
               21.3.2.2 The business and operations of the Company have been and
will continue to be conducted in accordance with good and sound ethical business
practices, and in

24



--------------------------------------------------------------------------------



 



accordance with the general principles contained in the U.N. Convention against
Corruption of October 31, 2003 (ratified by Libya on June 7, 2005) or the
general principles contained in the African Convention on Preventing and
Combating Corruption of July 11, 2003 (ratified by Libya on May 23, 2004).
               21.3.2.3 To the best of their knowledge and belief, no ownership
interest in the Company is directly or indirectly held or controlled by a
Government Official, or any immediate relative of a Government Official of a
jurisdiction applicable to the Company.
               21.3.2.4 No Government Official, or any immediate relative of any
Government Official, will, directly or indirectly, receive any portion of the
price to be paid by Bronco pursuant to this Agreement or the Ancillary
Agreements, or any other benefit or value by reason of or in connection with the
execution of this Agreement or any other Ancillary Agreements by the parties.
22. TERMINATION OF EXISTING AGREEMENTS
     By execution hereof, each Existing Shareholder, the Company, and each
Family Member hereby unconditionally waives all of its rights arising under
(including any rights of notification or preemption), and hereby terminates,
(i) that certain Investment Agreement (the “Investment Agreement”) dated 20
October 2006 among the Company, MENA Company, VC Bank, the Family Members and
certain other shareholders of the Company, provided that the Investment
Agreement shall not terminate with respect to the warranties and limitations on
claims in clause 4 and Schedule 5 and with respect to clauses 16 through 25,
(ii) that certain Shareholders’ Agreement dated 20 October 2006 among the
Company, MENA Company, VC Bank, the Family Members and certain other
shareholders of the Company, and (iii) any and all agreements contemplated
thereby, except that certain Advisory and Consultancy Agreement dated as of 20
October 2006 by and between VC Bank and the Company (collectively, the “Prior
Agreements”), to the extent each is a party thereto. Subject to the exceptions
expressly set out above, each Existing Shareholder and each Family Member, by
execution hereof, hereby releases and forever discharges any other party to the
Prior Agreements to which it is a party and each of their Affiliates of and from
any and all manner of action or actions, causes or causes of action, in law or
in equity, suits, debts, liens, contracts, agreements, promises, liabilities,
claims, accounts, sums of money, reckonings, bonds, bills, demands, damages,
losses, costs or expenses, whether direct or derivative, of any nature
whatsoever, known or unknown, fixed or contingent, including, without
limitation, any claim for indemnification or contribution, which such Existing
Shareholder or Family Member may now have or may hereafter have arising under
any of the Prior Agreements. Furthermore, each Existing Shareholder and each
Family Member covenants and agrees such Existing Shareholder or such Family
Member shall not commence, join in, or in any manner seek relief through any
suit arising out of, based upon, or relating to any claim released hereunder, or
in any manner assert or cause or assist another to assert any claims released
hereunder.
23. NO PARTNERSHIP
     Nothing in this Agreement shall be construed as constituting, or deemed to
constitute, a partnership between the Shareholders and, except as specifically
provided for in this Agreement, neither of them shall have any authority to bind
the other in any way.
24. ASSIGNMENT
     This Agreement is binding upon and shall enure for the benefit of the
successors of the parties but, except as otherwise set forth herein, shall not
be assignable, except that a Shareholder may, with

25



--------------------------------------------------------------------------------



 



the prior written consent of the other Shareholders, assign its rights under
this Agreement to any company of which it is a subsidiary or of which it is a
holding company.
25. AMENDMENT AND WAIVER
     25.1 No variation of this Agreement shall be effective unless it is made in
writing, refers specifically to this Agreement and is signed by all of the
parties hereto.
     25.2 No waiver of any term, provision or condition of this Agreement shall
be effective except to the extent made in writing and signed by the waiving
party.
     25.3 No omission or delay on the part of any party in exercising any right,
power or privilege under this Agreement shall operate as a waiver by it of any
right to exercise it in future or of any other of its rights under this
Agreement.
     25.4 Completion of this Agreement does not constitute a waiver by any
Shareholder of any breach of any provision of this Agreement whether or not
known to that Shareholder at that time.
26. NOTICES
     Except as expressly set forth to the contrary in this Agreement, all
notices, requests, or consents provided for or permitted to be given under this
Agreement must be in writing and must be given either by depositing that writing
in the mail, addressed to the recipient, postage paid, and registered or
certified with return receipt requested or by delivering that writing to the
recipient in person, by courier, by Electronic Transmission, or by facsimile
transmission; and a notice, request, or consent given under this Agreement is
effective on receipt by the person to receive it. All notices, requests, and
consents to be sent to a party hereto must be sent to or made at the addresses
set forth on Schedule 1 hereto or such other address as that party may specify
by notice to the other parties.
27. INVALIDITY
     If any provision of this Agreement becomes or is declared by a tribunal of
competent jurisdiction to be illegal, unenforceable or void, portions of such
provision, or such provision in its entirety, to the extent necessary, shall be
severed from this Agreement, and such tribunal will replace such illegal, void
or unenforceable provision with a valid and enforceable provision that will
achieve, to the extent possible, the same economic, business and other purposes
of the illegal, void, or unenforceable provision. The balance of this Agreement
shall be enforceable in accordance with its terms.
28. EXECUTION
     This Agreement may be executed in any number of counterparts and by the
several parties on separate counterparts each of which when so executed shall be
an original but all counterparts shall together constitute one and the same
instrument.
29. COSTS
     Except as otherwise set forth herein or as provided in the Ancillary
Agreements, each party shall pay its own costs and expenses in relation to the
negotiation, preparation, execution and implementation of this Agreement.

26



--------------------------------------------------------------------------------



 



30. ENTIRE AGREEMENT
     This Agreement, the Ancillary Agreements and the documents contemplated
herein and therein constitute the entire agreement between the parties in
connection with its subject matter hereof and thereof, and supersede all prior
oral or written agreements between the parties (including, without limitation,
the Summary Term Sheet and all correspondence in respect thereof).
31. THIRD PARTY RIGHTS
     A person who is not a party to this Agreement has no right under the
Contracts (Rights of Third Parties) Act 1999 or otherwise to enforce any term of
this Agreement but this does not affect any right or remedy of a third party
which exists or is available apart from the Contracts (Rights of Third Parties)
Act 1999, or otherwise.
32. GOVERNING LAW AND ARBITRATION
     32.1 Governing Law. This agreement and the performance and obligations of
the parties hereunder will be governed by and construed and enforced in
accordance with the laws of england and wales, without giving effect to any
choice of law principles.
     32.2 Arbitration. A party who desires to submit a Dispute for resolution
shall commence the dispute resolution process by providing the other parties to
the Dispute written notice of the Dispute (“Notice of Dispute”). The Notice of
Dispute shall identify the parties to the Dispute and contain a brief statement
of the nature of the Dispute and the relief requested. The submission of a
Notice of Dispute shall toll any applicable statutes of limitation related to
the Dispute, pending the conclusion or abandonment of dispute resolution
proceedings under this clause 32.2.
     Any Dispute shall be exclusively and definitively resolved through final
and binding arbitration, it being the intention of the parties that this is a
broad form arbitration agreement designed to encompass all possible disputes.
Unless otherwise agreed by all parties to the Dispute, the place of arbitration
shall be London, England. The arbitration proceedings shall be conducted in the
English language and the arbitrator(s) shall be fluent in the English language.
The arbitration shall be conducted in accordance with the Rules of Arbitration
of the International Chamber of Commerce (“ICC”) (as then in effect) (the
“Rules”). The arbitration shall be conducted by three arbitrators, unless all
parties to the Dispute agree to a sole arbitrator within 30 days after the
filing of the arbitration. For greater certainty, for purposes of this clause
32.2, the filing of the arbitration means the date on which the claimant request
for arbitration is received by the other parties to the Dispute. If the
arbitration is to be conducted by a sole arbitrator, then the arbitrator will be
jointly selected by the parties to the Dispute. If the parties to the Dispute
fail to agree on the arbitrator within 30 days after the filing of the
arbitration, then the ICC shall appoint the arbitrator. If the arbitration is to
be conducted by three arbitrators, then each party to the Dispute shall appoint
one arbitrator within 30 days of the filing of the arbitration, and the two
arbitrators so appointed shall select the presiding arbitrator within 30 days
after the latter of the two arbitrators has been appointed by the parties to the
Dispute. If a party to the Dispute fails to appoint its party-appointed
arbitrator or if the two party-appointed arbitrators cannot reach an agreement
on the presiding arbitrator within the applicable time period, then the ICC
shall appoint the remainder of the three arbitrators not yet appointed.
     The award of the arbitral tribunal shall be final and binding. Judgment on
the award of the arbitral tribunal may be entered and enforced by any court of
competent jurisdiction. All notices required for any arbitration proceeding
shall be deemed properly given if sent in accordance with Section 27.

27



--------------------------------------------------------------------------------



 



     All arbitrators shall be and remain at all times wholly impartial, and,
once appointed, no arbitrator shall have any ex parte communications with any of
the parties to the Dispute concerning the arbitration or the underlying Dispute
other than communications directly concerning the selection of the presiding
arbitrator, where applicable.
     Without limiting the generality of the foregoing, any party to the Dispute
may have recourse to and shall be bound by the Pre-arbitral Referee Procedure
(as defined in the Rules). The arbitral tribunal is authorized to award costs
and attorneys’ fees and to allocate them between the parties to the Dispute. The
costs of the arbitration proceedings, including attorneys’ fees, shall be borne
in the manner determined by the arbitral tribunal. The award shall include
interest, as determined by the arbitral award, from the date of any default or
other breach of this Agreement until the arbitral award is paid in full.
Interest shall be awarded at the Overdue Rate (as defined in the Rules). The
arbitral award shall be made and payable in United States Dollars, free of any
tax or other deduction. The parties waive their rights to claim or recover, and
the arbitral tribunal shall not award, any punitive, multiple, or other
exemplary damages (whether statutory or common law) except to the extent such
damages have been awarded to a third party and are subject to allocation between
or among the parties to the Dispute. To the extent permitted by law, any right
to appeal or challenge any arbitral decision or award, or to oppose enforcement
of any such decision or award before a court or any governmental authority, is
hereby waived by the parties except with respect to the limited grounds for
modification or non-enforcement provided by any applicable arbitration statute
or treaty.
     32.3 Remedies. Each party hereto hereby acknowledges and agrees that, in
the event of a prospective or actual breach of any of the provisions of this
Agreement by such party, monetary damages would not be an adequate remedy to the
other parties hereto and their Affiliates for the harm to the business of such
other parties and their Affiliates. In the event of a threatened or actual
breach of any of the provisions of this Agreement, the parties agree that each
party shall be entitled, if any so elects, to a temporary restraining order and
to temporary and permanent injunctive relief to prevent or terminate such
threatened or actual breach, in each case without the necessity of a bond. In
addition, each party shall be entitled to such monetary damages as any can show
it sustained by reason of such threatened or actual breach. Nothing in this
clause 32.3 shall be construed to limit in any way the remedies of a party for a
breach of the terms, provisions and covenants contained in this Agreement. Each
party hereto shall have the right to inform any person that it reasonably
believes to be, or to be contemplating, participating with a party or receiving
from a party assistance in violation of the terms of this Agreement and the
rights of a party hereunder and that participation by any such person with that
party in activities in violation of this Agreement may give rise to claims by a
party against such person.
     32.4 Consideration. The restrictive covenants and agreements contained
herein are materially significant and essential to the Completion, and the
restrictive covenants in Agreement are a material component of the Purchase
Price (as defined in the Subscription Agreement).
33. OBLIGATION OF FAMILY MEMBERS
     The Family Members hereby agree and undertake to do all things commercially
reasonable and within their power to ensure that the Company at all times fully
complies with the terms of this Agreement.
34. RELATIONSHIP WITH THE ARTICLES OF ASSOCIATION
     To the extent that the Articles of Association of the Company contain
provisions that relate to the subject matter of, or are similar to, the
provisions contained in this Agreement, the Shareholders agree that irrespective
of those provisions contained in the Articles of Association, (i) the terms of
this Agreement shall govern all such matters, (ii) any disputes relating thereto
shall be resolved in

28



--------------------------------------------------------------------------------



 



accordance with the terms of this Agreement, and (iii) the Shareholders shall
take such action as may be necessary or desirable to cause those matters to
effected in accordance with the terms of this Agreement, including, without
limitation, voting all of such Shareholders’ interests in the Company and
causing such Shareholders’ designees to the Board of Directors to vote to amend
in the Articles of Association of the Company in so far as is necessary to give
full effect to the provisions of this Agreement. The provisions of this clause
4.134 shall constitute the granting of proxies by each Shareholder to each other
Shareholder for the purposes of ensuring compliance with the provisions of this
clause 4.134, which proxies are coupled with an interest and shall be
irrevocable for the term of this Agreement. It is agreed and understood that
monetary damages would not adequately compensate an injured party for the breach
of this clause 4.134 by any party, that this clause 34 shall be specifically
enforceable, and that any breach or threatened breach of this clause 34 shall be
the proper subject of a temporary or permanent injunction or restraining order.
Further, each party hereto waives any claim or defense that there is an adequate
remedy at law for such breach or threatened breach.

29



--------------------------------------------------------------------------------



 



SCHEDULE 1
The Existing Shareholders

                  Name and Address   Existing No. of Shares     No. of Shares to
be Redeemed  
The Challenger Group Limited
    33,670,000       863,334  
Clarendon House
2 Church Street
P.O. Box HM 1022
Hamilton HM DX
Bermuda
                 
MENA Oil Drilling Company Limited
    15,000,000       384,615  
Skanco Court
Cooil Road

               
Braddan

               
Isle of Man IM2 2SR
                 
Venture Capital Bank B.S.C.(c)
    1,330,000       34,102  
P.O. Box 11755
Manama
Kingdom of Bahrain
               

30



--------------------------------------------------------------------------------



 



SCHEDULE 2
Family Members

1.   Yelmez Salaheddin A. Tatanaki   2.   Hassan S. Ali Tatanaki   3.   Faiz
Salaheddin Tatanaki

31



--------------------------------------------------------------------------------



 



SCHEDULE 3
Corporate Structure
(Flow Chart) [d52977d5297701.gif]
11 October 2007

32



--------------------------------------------------------------------------------



 



EXECUTED as a deed (but not delivered until the date of this Agreement)
by:                 

                  CHALLENGER LIMITED, acting by:    
 
           
 
  By:   /s/ Yalmez Salah El Din Ali Tatanak    
 
  Name:  
 
Yalmez Salah El Din Ali Tatanaki    
 
  Title:   Director    
 
           
 
  By:   /s/ Abdullatif Janahi    
 
  Name:  
 
Abdullatif Janahi    
 
  Title:   Vice Chairman    
 
                BRONCO MENA INVESTMENTS LLC, acting by:    
 
           
 
  By:   /s/ David C. Treadwell    
 
  Name:  
 
David C. Treadwell    
 
  Title:   Vice President and General Counsel    
 
                CHALLENGER GROUP LTD., acting by:    
 
           
 
  By:   /s/ Katarina Lif Burren    
 
  Name:  
 
Katarina Lif Burren    
 
  Title:   Director    
 
           
 
  By:   /s/ Margareta Zweifel    
 
  Name:  
 
Margareta Zweifel    
 
  Title:   Director    
 
                VENTURE CAPITAL BANK B.S.C.(c), acting by:    
 
           
 
  By:   /s/ Abdullatif Janahi    
 
  Name:  
 
Abdullatif Janahi    
 
  Title:   Chief Executive Officer    
 
           
 
  By:   /s/ Sharif Monfaradi    
 
  Name:  
 
Sharif Monfaradi    
 
  Title:   Chief Investment Officer    

Signature Page to Shareholders’ Agreement

 



--------------------------------------------------------------------------------



 



                  MENA OIL DRILLING COMPANY LIMITED, acting by:    
 
           
 
  By:   /s/ Mark Schofield    
 
  Name:  
 
Mark Schofield    
 
  Title:   Director    
 
           
 
  By:   /s/ Brent Thomas    
 
  Name:  
 
Brent Thomas    
 
  Title:   Director    

                  /s/ Hassan Salah El Din Ali Tatanaki       HASSAN SALAH EL DIN
ALI TATANAKI            /s/ Faiez Salah El Din Ali Tatanaki       FAIEZ SALAH EL
DIN ALI TATANAKI            /s/ Yalmez Salah El Din Ali Tatanaki       YALMEZ
SALAH EL DIN ALI TATANAKI           

Signature Page to Shareholders’ Agreement

 